DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 08/29/2022 have been entered. Claims 1-14 remain pending in the application, and Claims 4 and 6 have been newly amended. Applicant’s amendments to the Claims have overcome each and every objection and 35 U.S.C. 112(b) rejection previously set forth in the Non-final Office Action mailed 04/28/2022.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 has an incorrect status identifier. Currently Claim 7 is marked as “(Amended)” however it appears that the claim limitations are identical to those presented in the previous claim set. Claim 7 should have the status identifier “(Previously presented)” and no markings if additional amendments were not made.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2015/0289590) in view of Bobbett et al. (US 2005/0198864).
Regarding Claim 1, Jones et al. teaches an assembly (101) for providing footwear with a plurality of removable and interchangeable footbeds, the assembly comprising: an item of footwear (100); a cushioning full length footbed (152) adapted for insertion within the footwear to cooperate with the footwear to thereby produce a soft feel; a supportive full length footbed (154) adapted for insertion within the footwear to cooperate with the footwear to thereby produce a supportive feel (paragraph [0035], “it will be understood that each insert of set of inserts 150 could vary in any manner… for example embodiments can differ in rigidity, flexibility, cushioning, support, weight…,” therefore the first full length cushioning footbed (152) could obviously have a higher cushioning to produce a soft feel and the second full length supporting footbed (154) could obviously have a higher support to produce a supportive feel); wherein, in use, the cushioning full length footbed (152) and the supportive full length footbed (154) are interchangeably insertable into the item of footwear (paragraph [0046], “Using a common geometry (and size) for each insert in set of inserts, may allow multiple inserts to be interchangeably received within cavity 230 of midsole 112,” wherein each insert in a set of inserts is referring to the cushioning full length footbed (152) and supportive full length foot bed (154)), in use, the cushioning full length footbed is inserted into the item of footwear to provide a soft feeling underfoot (paragraph [0035], “it will be understood that each insert of set of inserts 150 could vary in any manner… for example embodiments can differ in rigidity, flexibility, cushioning, support, weight…,” therefore the first full length cushioning  footbed (152) could obviously have a higher cushioning to product a soft feel underfoot when inserted); or the supportive full length footbed is inserted into the item of footwear to provide a support to reduce or prevent excessive pronation (paragraph [0035], “it will be understood that each insert of set of inserts 150 could vary in any manner… for example embodiments can differ in rigidity, flexibility, cushioning, support, weight…,” therefore the supportive full length footbed (154) could obviously have a higher support to produce a supportive feel and therefore reduce pronation).  
Jones et al. does not teach a forefoot insert arranged for insertion beneath the cushioning full length footbed or the supportive full length footbed within the footwear so that the cushioning full length footbed or the supportive full length footbed and the forefoot insert cooperate with the footwear to produce a narrow fitting, the cushioning full length footbed or the supportive full length footbed with the forefoot insert beneath a forward portion thereof is inserted into the item of footwear to provide a narrow fit in combination with the soft feel of the cushioning full length footbed or the supportive feel of the supportive full length footbed.
Attention is drawn to Bobbett et al., which teaches an analogous insert for an article of footwear. Bobbett et al. teaches a full length footbed (paragraph [0014], “a first embodiment of the insole includes an insole body,” wherein the insole body is considered as equivalent to the full length footbed”) adapted for insertion within an article of footwear (paragraph [0018], “the insole may be placed in the shoe in a conventional manner”), a forefoot insert arranged for insertion beneath the full length footbed within the footwear (paragraph [0019], “the forefoot pad fastened to the bottom surface of the insole body”) so that the full length footbed and the forefoot insert cooperate with the footwear to produce a narrow fitting, wherein when in use the full length footbed with the forefoot insert beneath a forward portion thereof is inserted into the item of footwear to provide a narrow fit in combination with the feel of the full length footbed (paragraph [0021], “a shoe user may be provided with an insole and a variety of forefoot pads. In this manner, the user may fit the shoe first for rearfoot fit, then customize the forefoot to a desired fit (e.g., extra-narrow, narrow, standard, wide, extra-wide relative to the rearfoot,” wherein the forefoot insert can obviously provide a narrow fit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones et al. to include the teachings of Bobbett et al. such that the assembly includes a forefoot insert arranged for insertion beneath the cushioning full length footbed or the supportive full length footbed within the footwear so that the cushioning full length footbed or the supportive full length footbed and the forefoot insert cooperate with the footwear to produce a narrow fitting, and the cushioning full length footbed or the supportive full length footbed with the forefoot insert beneath a forward portion thereof is inserted into the item of footwear to provide a narrow fit in combination with the soft feel of the cushioning full length footbed or the supportive feel of the supportive full length footbed so as to allow users to choose their desired fit of the shoe (paragraph [0021], “a shoe user may be provided with an insole and a variety of forefoot pads. In this manner, the user may fit the shoe first for rearfoot fit, then customize the forefoot to a desired fit (e.g., extra-narrow, narrow, standard, wide, extra-wide relative to the rearfoot”).
Regarding Claim 2, Jones et al. teaches all of the limitations of the assembly of Claim 1, as discussed in the rejections above. 
Jones et al. does not teach wherein the forefoot insert is attachable to the cushioning full length footbed or the supportive full length footbed.
Attention is drawn to Bobbett et al., which teaches an analogous insert for an article of footwear. Bobbett et al. teaches a full length footbed (paragraph [0014], “a first embodiment of the insole includes an insole body,” wherein the insole body is considered as equivalent to the full length footbed”) adapted for insertion within an article of footwear (paragraph [0018], “the insole may be placed in the shoe in a conventional manner”), a forefoot insert arranged for insertion beneath the full length footbed within the footwear (paragraph [0019], “the forefoot pad fastened to the bottom surface of the insole body”) so that the full length footbed and the forefoot insert cooperate with the footwear to produce a narrow fitting, wherein when in use the full length footbed with the forefoot insert beneath a forward portion thereof is inserted into the item of footwear to provide a narrow fit in combination with the feel of the full length footbed (paragraph [0021], “a shoe user may be provided with an insole and a variety of forefoot pads. In this manner, the user may fit the shoe first for rearfoot fit, then customize the forefoot to a desired fit (e.g., extra-narrow, narrow, standard, wide, extra-wide relative to the rearfoot,” wherein the forefoot insert can obviously provide a narrow fit). Bobbett et al. further teaches wherein the forefoot insert is attachable to the full length footbed (paragraph [0019], “the forefoot pad fastened to the bottom surface of the insole body”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones et al. to include the teachings of Bobbett et al. such that the forefoot insert is attachable to the cushioning full length footbed or the supportive full length footbed so as to allow users to choose their desired fit of the shoe (paragraph [0021], “a shoe user may be provided with an insole and a variety of forefoot pads. In this manner, the user may fit the shoe first for rearfoot fit, then customize the forefoot to a desired fit (e.g., extra-narrow, narrow, standard, wide, extra-wide relative to the rearfoot”).
Regarding Claim 3, Jones et al. teaches all of the limitations of the assembly of Claim 2, as discussed in the rejections above. 
Jones et al. does not teach wherein the forefoot insert is adhesively attachable to the cushioning full length footbed or the supportive full length footbed.
Attention is drawn to Bobbett et al., which teaches an analogous insert for an article of footwear. Bobbett et al. teaches a full length footbed (paragraph [0014], “a first embodiment of the insole includes an insole body,” wherein the insole body is considered as equivalent to the full length footbed”) adapted for insertion within an article of footwear (paragraph [0018], “the insole may be placed in the shoe in a conventional manner”), a forefoot insert arranged for insertion beneath the full length footbed within the footwear (paragraph [0019], “the forefoot pad fastened to the bottom surface of the insole body”) so that the full length footbed and the forefoot insert cooperate with the footwear to produce a narrow fitting, wherein when in use the full length footbed with the forefoot insert beneath a forward portion thereof is inserted into the item of footwear to provide a narrow fit in combination with the feel of the full length footbed (paragraph [0021], “a shoe user may be provided with an insole and a variety of forefoot pads. In this manner, the user may fit the shoe first for rearfoot fit, then customize the forefoot to a desired fit (e.g., extra-narrow, narrow, standard, wide, extra-wide relative to the rearfoot,” wherein the forefoot insert can obviously provide a narrow fit), and wherein the forefoot insert is attachable to the full length footbed (paragraph [0019], “the forefoot pad fastened to the bottom surface of the insole body”). Bobbett et al. further teaches wherein the forefoot insert is adhesively attachable to the full length footbed (Claim 12 of Bobbett et al. recites “a first sizing pad structured to be securable to the insole body via the securing material,” and Claim 13 of Bobbett et al. discloses “the securing material is adhesive,” wherein the first sizing pad is referring to the forefoot insert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones et al. to include the teachings of Bobbett et al. such that wherein the forefoot insert is adhesively attachable to the cushioning full length footbed or the supportive full length footbed so as to prevent movement of the forefoot pad relative to the shoe and full length footbed when used by the wearer.
Regarding Claim 4, Jones et al. teaches all of the limitations of the assembly of Claim 1, as discussed in the rejections above. Jones et al. further teaches wherein the assembly (101) further comprising a half-length footbed adapted for insertion within the footwear to cooperate with wider feet (paragraph [0035] discloses “one or more inserts of a set of inserts 150 could be partial length inserts, including insets that extend through any combination of forefoot portion 10, midfoot portion 12 and/or heel portion 14 of midsole 112,” wherein a half-length footbed is a partial length insert, and further as paragraph [0031] discloses “set of inserts 150 could comprise three or more inserts that may be removably inserted into article of footwear 100,” therefore the assembly could obviously further comprise a half-length footbed to cooperate with the footwear for wider feet).
Regarding Claim 5, Jones et al. teaches all of the limitations of the assembly of Claim 4, as discussed in the rejections above. Jones et al. further teaches wherein the half-length footbed comprises: a cushioning half-length footbed adapted for insertion within the footwear to cooperate with the footwear to thereby produce a soft fitting for wider feet; or a supportive half-length footbed adapted for insertion within the footwear to cooperate with the footwear to thereby produce a supportive fitting for wider feet (paragraph [0035] discloses “one or more inserts of a set of inserts 150 could be partial length inserts, including insets that extend through any combination of forefoot portion 10, midfoot portion 12 and/or heel portion 14 of midsole 112,” and further paragraph [0035] discloses “it will be understood that each insert of set of inserts 150 could vary in any manner… for example embodiments can differ in rigidity, flexibility, cushioning, support, weight…,” therefore the half-length footbed could obviously be a cushioning half-length footbed producing a soft fitting for wider feet or a supportive half-length footbed for producing a supportive fit for wider feet).
Regarding Claim 6, Jones et al. teaches all of the limitations of the assembly of Claim 1, as discussed in the rejections above. Jones et al. further teaches a pair of half-length footbeds comprising a cushioning half-length footbed and a supportive half-length footbed paragraph [0035] discloses “one or more inserts of a set of inserts 150 could be partial length inserts, including insets that extend through any combination of forefoot portion 10, midfoot portion 12 and/or heel portion 14 of midsole 112,” and further paragraph [0035] discloses “it will be understood that each insert of set of inserts 150 could vary in any manner… for example embodiments can differ in rigidity, flexibility, cushioning, support, weight…,” therefore one of the half-length footbed could obviously be a cushioning half-length footbed producing a soft fitting for wider feet and another of the half-length foot beds could obviously be a supportive half-length footbed for producing a supportive fit for wider feet).
Regarding Claim 7, Jones et al. teaches all of the limitations of the assembly of Claim 1, as discussed in the rejections above. Jones et al. further teaches wherein the supportive full length footbed (154) comprises a medial side (see annotated Fig.) and a lateral side (see annotated Fig.) (annotated fig. 4 shows the supportive full length footbed having a medial and lateral side).
Regarding Claim 9, Jones et al. teaches all of the limitations of the assembly of Claim 1, as discussed in the rejections above. Jones et al. further teaches wherein the item of footwear (100) is a shoe (paragraph [0018], “Article of footwear 100, also referred to simply as article 100, may be configured as various kinds of footwear including, but not limited to: hiking boots, soccer shoes, football shoes, sneakers, running shoes, cross-training shoes, rugby shoes, basketball shoes, baseball shoes as well as other kinds of shoes”).
Regarding Claim 13, Jones et al. teaches a plurality of interchangeable and removable footbeds (150), the footbeds comprising: a cushioning full length footbed (152) adapted for insertion within the footwear to cooperate with the footwear to thereby produce a soft feel; and a supportive full length footbed (154) adapted for insertion within the footwear to cooperate with the footwear to thereby produce a supportive feel (paragraph [0035], “it will be understood that each insert of set of inserts 150 could vary in any manner… for example embodiments can differ in rigidity, flexibility, cushioning, support, weight…,” therefore the first full length cushioning footbed (152) could obviously have a higher cushioning to produce a soft feel and the second full length supporting footbed (154) could obviously have a higher support to produce a supportive feel); inserting the cushioning full length footbed into the shoe to provide a soft feel (paragraph [0035], “it will be understood that each insert of set of inserts 150 could vary in any manner… for example embodiments can differ in rigidity, flexibility, cushioning, support, weight…,” therefore the first full length cushioning  footbed (152) could obviously have a higher cushioning to produce a soft feel underfoot when inserted); or inserting the supportive full length footbed into the shoe to provide a support to reduce or prevent excessive pronation (paragraph [0035], “it will be understood that each insert of set of inserts 150 could vary in any manner… for example embodiments can differ in rigidity, flexibility, cushioning, support, weight…,” therefore the supportive full length footbed (154) could obviously have a higher support to produce a supportive feel and therefore reduce pronation when inserted).
Jones et al. does not teach providing a forefoot insert adapted for insertion beneath the cushioning full length footbed or the supportive full length footbed within the footwear so that the cushioning full length footbed or the supportive full length footbed and the forefoot insert cooperate with the footwear to produce a narrow fitting; and inserting the forefoot insert into the shoe beneath the cushioning full length footbed or the supportive full length footbed to provide a narrower fitting.
Attention is drawn to Bobbett et al., which teaches an analogous insert for an article of footwear. Bobbett et al. teaches a full length footbed (paragraph [0014], “a first embodiment of the insole includes an insole body,” wherein the insole body is considered as equivalent to the full length footbed”) adapted for insertion within an article of footwear (paragraph [0018], “the insole may be placed in the shoe in a conventional manner”), a forefoot insert arranged for insertion beneath the full length footbed within the footwear (paragraph [0019], “the forefoot pad fastened to the bottom surface of the insole body”) so that the full length footbed and the forefoot insert cooperate with the footwear to produce a narrow fitting, wherein when in use the full length footbed with the forefoot insert beneath a forward portion thereof is inserted into the item of footwear to provide a narrow fit in combination with the feel of the full length footbed (paragraph [0021], “a shoe user may be provided with an insole and a variety of forefoot pads. In this manner, the user may fit the shoe first for rearfoot fit, then customize the forefoot to a desired fit (e.g., extra-narrow, narrow, standard, wide, extra-wide relative to the rearfoot,” wherein the forefoot insert can obviously provide a narrow fit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones et al. to include the teachings of Bobbett et al. such that the assembly includes a forefoot insert arranged for insertion beneath the cushioning full length footbed or the supportive full length footbed within the footwear so that the cushioning full length footbed or the supportive full length footbed and the forefoot insert cooperate with the footwear to produce a narrow fitting, and the cushioning full length footbed or the supportive full length footbed with the forefoot insert beneath a forward portion thereof is inserted into the item of footwear to provide a narrow fit in combination with the soft feel of the cushioning full length footbed or the supportive feel of the supportive full length footbed so as to allow users to choose their desired fit of the shoe (paragraph [0021], “a shoe user may be provided with an insole and a variety of forefoot pads. In this manner, the user may fit the shoe first for rearfoot fit, then customize the forefoot to a desired fit (e.g., extra-narrow, narrow, standard, wide, extra-wide relative to the rearfoot”). Therefore, as modified Jones et al. teaches all of the structural limitations of Claim 13 as recited above, the method steps such as “providing” and “inserting” would have obviously been performed under normal use and operation of fitting an article of footwear. The method of use of the assembly as claimed is therefore not novel as the references above have recited the claimed structure. 
Regarding Claim 14, Jones et al. teaches all of the limitations of the assembly of Claim 13, as discussed in the rejections above. Jones et al. further teaches a half-length footbed adapted for insertion within the footwear to cooperate with the footwear for wider feet (paragraph [0035] discloses “one or more inserts of a set of inserts 150 could be partial length inserts, including insets that extend through any combination of forefoot portion 10, midfoot portion 12 and/or heel portion 14 of midsole 112,” wherein a half-length footbed is a partial length insert, and further as paragraph [0031] discloses “set of inserts 150 could comprise three or more inserts that may be removably inserted into article of footwear 100,” therefore the assembly could obviously further comprise a half-length footbed), the half-length insert comprising: a supportive half-length footbed adapted for insertion within the footwear to cooperate with the footwear to thereby produce a supportive fitting for wider feet; or a cushioning half-length footbed adapted for insertion within the footwear to cooperate with the footwear to thereby produce a soft fitting for wider feet (paragraph [0035] discloses “it will be understood that each insert of set of inserts 150 could vary in any manner… for example embodiments can differ in rigidity, flexibility, cushioning, support, weight…,” therefore the half-length footbed could obviously be a cushioning half-length footbed producing a soft fitting for wider feet or a supportive half-length footbed for producing a supportive fit for wider feet); the half-length footbed inserted into the shoe to provide fitting for wider feet (as the half-length footbed takes up less space in the shoe than the full length footbed, the half-length footbed obviously provides a fitting for wider feet). As Modified Jones teaches all of the structural limitations of the assembly of Claim 13 as cited above, the method steps such as “providing” and “inserting” would obviously be performed under normal use and operation of fitting an article of footwear. The method of use of the assembly as claimed is therefore not novel as the references above have recited the claimed structure.

    PNG
    media_image1.png
    341
    497
    media_image1.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ones et al. (US 2015/0289590) in view of Bobbett et al. (US 2005/0198864) and further in view of Schroer, Jr. et al., hereinafter referred to as Schroer, (US 5282326)
Regarding Claim 8, Jones et al. teaches all of the limitations of the assembly of Claim 7, as discussed in the rejections above. 
Jones et al. does not teach wherein the supportive full length footbed comprises a support located along the medial side, the support comprising a cushioned or contoured portion adapted to support an arch of a foot in the item of footwear to reduce or prevent excessive pronation.
Attention is drawn to Schroer, which teaches an analogous footbed for an article of footwear. Schroer teaches a supportive footbed (2) adapted for insertion within the footwear (21) (Figs. 5A and B show the supportive footbed (2) inserted within the footwear) to cooperate with the footwear to thereby produce a supportive feel (col. 7 ll. 54-58, “Forward toe portion 4 works to support the metatarsals. Rear heel portion 6 works to support the calcaneus. Intermediate arch portion 8 is centered on the cuneiform bone to allow for natural fitting of the cushion to the foot, and works to support the, talus and navicular bones, as well as their associated joints”), wherein the supportive footbed (2) comprises a medial side and a lateral side (fig. 1 shows a supportive footbed wherein the medial                       side is marked as the “right side” and the lateral side is marked as the “left side”). Schroer further teaches wherein the supportive full length footbed (2) comprises a support (22) located along the medial side (annotated fig. 5A shows the support (22) being located along the medial side), the support (22) comprising a cushioned or contoured portion adapted to support an arch of a foot in the item of footwear to reduce or prevent excessive pronation (col. 8 ll. 68-col. 9 ll. 2, “The combined operation of the compression resistance of the foam together with the spring-like action of projection 22 helps to support the arch area,” which would obviously reduce pronation as there is support on the medial side of the footbed, reducing the wearer’s ability to pronate). 

    PNG
    media_image2.png
    322
    526
    media_image2.png
    Greyscale

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over ones et al. (US 2015/0289590) in view of Bobbett et al. (US 2005/0198864) and Hatfield et al. (US 2013/0031801).
Regarding Claim 10, Jones et al. teaches an assembly (101) for providing footwear with a plurality of removable and interchangeable footbeds, the assembly comprising: a pair of shoes (100); at least two pairs of removable and interchangeable footbeds to provide a user with at least two fitting choices for the same pair of shoes (150), each pair of footbeds comprising: a cushioning full length footbed (152) adapted for insertion within the footwear to cooperate with the footwear to thereby produce a soft feel; and a supportive full length footbed (154) adapted for insertion within the footwear to cooperate with the footwear to thereby produce a supportive feel (paragraph [0035], “it will be understood that each insert of set of inserts 150 could vary in any manner… for example embodiments can differ in rigidity, flexibility, cushioning, support, weight…,” therefore the first full length cushioning footbed (152) could obviously have a higher cushioning to produce a soft feel and the second full length supporting footbed (154) could obviously have a higher support to produce a supportive feel); wherein, in use, the cushioning full length footbed and the supportive full length footbed are interchangeably insertable into the item of footwear (paragraph [0046], “Using a common geometry (and size) for each insert in set of inserts, may allow multiple inserts to be interchangeably received within cavity 230 of midsole 112,” wherein each insert in a set of inserts is referring to the cushioning full length footbed (152) and supportive full length foot bed (154)), and wherein in use the cushioning full length footbed is inserted into the item of footwear to provide a soft feeling underfoot (paragraph [0035], “it will be understood that each insert of set of inserts 150 could vary in any manner… for example embodiments can differ in rigidity, flexibility, cushioning, support, weight…,” therefore the first full length cushioning  footbed (152) could obviously have a higher cushioning to product a soft feel underfoot when inserted); or the supportive full length footbed is inserted into the item of footwear to provide a support to reduce or prevent excessive pronation (paragraph [0035], “it will be understood that each insert of set of inserts 150 could vary in any manner… for example embodiments can differ in rigidity, flexibility, cushioning, support, weight…,” therefore the supportive full length footbed (154) could obviously have a higher support to produce a supportive feel and therefore reduce pronation).
Jones et al. does not teach a container, and the pair of shoes being located in the container, a pair of forefoot inserts, each forefoot insert arranged for insertion beneath the cushioning full length footbed or the supportive full length footbed within the footwear so that the cushioning full length footbed or the supportive full length footbed and the forefoot insert cooperate with the footwear to produce a narrow fitting, and in use the cushioning full length footbed or the supportive full length footbed with the forefoot insert beneath a forward portion thereof is inserted into the item of footwear to provide a narrow fit in combination with the soft feel of the cushioning full length footbed or the supportive feel of the supportive full length footbed.
Attention is drawn to Hatfield et al., which teaches an analogous article of footwear. Hatfield et al. teaches an assembly (101) for providing footwear with a plurality of removable and interchangeable footbeds, the assembly comprising: a container (102); a pair of shoes (122, 124) located in the container (fig. 2 shows the pair of shoe (122, 124) to be placed in the container (102)); at least two pairs of removable and interchangeable footbeds (150, 180) to provide a user with at least two fitting choices for the same pair of shoes, each pair of footbeds comprising: a cushioning full length footbed adapted for insertion within the footwear to cooperate with the footwear to thereby produce a soft feel; and a supportive full length footbed adapted for insertion within the footwear to cooperate with the footwear to thereby produce a supportive feel (paragraph [0047], “Kit 101 may further include first pair of booties 150 and second pair of booties 180… A removable bootie, for example, could be inserted into an upper in order to receive the foot and provide an additional layer of cushioning, support, structure, protection as well as any other user needs,” wherein the removable booties are considered as equivalent to the full length footbeds, and therefore the first bootie or full length footbed (150) could obviously have a higher cushioning to produce a soft feel and the second bootie or full length footbed (180) could obviously have a higher support to produce a supportive feel).
Attention is drawn to Bobbett et al., which teaches an analogous insert for an article of footwear. Bobbett et al. teaches a full length footbed (paragraph [0014], “a first embodiment of the insole includes an insole body,” wherein the insole body is considered as equivalent to the full length footbed”) adapted for insertion within an article of footwear (paragraph [0018], “the insole may be placed in the shoe in a conventional manner”), a forefoot insert arranged for insertion beneath the full length footbed within the footwear (paragraph [0019], “the forefoot pad fastened to the bottom surface of the insole body”) so that the full length footbed and the forefoot insert cooperate with the footwear to produce a narrow fitting, wherein when in use the full length footbed with the forefoot insert beneath a forward portion thereof is inserted into the item of footwear to provide a narrow fit in combination with the feel of the full length footbed (paragraph [0021], “a shoe user may be provided with an insole and a variety of forefoot pads. In this manner, the user may fit the shoe first for rearfoot fit, then customize the forefoot to a desired fit (e.g., extra-narrow, narrow, standard, wide, extra-wide relative to the rearfoot,” wherein the forefoot insert can obviously provide a narrow fit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones et al. to include the teachings of Hatfield et al. such that the assembly includes a container, and the pair of shoes being located in the container, so that the assembly has a designated storage space (paragraph [0040], “Container 102 can be any type of container configured to store at least one article of footwear”), and further to modify Jones et al. to include the teachings of Bobbett et al. such that the assembly includes a pair of forefoot inserts, each forefoot insert arranged for insertion beneath the cushioning full length footbed or the supportive full length footbed within the footwear so that the cushioning full length footbed or the supportive full length footbed and the forefoot insert cooperate with the footwear to produce a narrow fitting, and in use the cushioning full length footbed or the supportive full length footbed with the forefoot insert beneath a forward portion thereof is inserted into the item of footwear to provide a narrow fit in combination with the soft feel of the cushioning full length footbed or the supportive feel of the supportive full length footbed so as to allow users to choose their desired fit of the shoe (paragraph [0021], “a shoe user may be provided with an insole and a variety of forefoot pads. In this manner, the user may fit the shoe first for rearfoot fit, then customize the forefoot to a desired fit (e.g., extra-narrow, narrow, standard, wide, extra-wide relative to the rearfoot”).
Regarding Claim 11, Jones et al. teaches all of the limitations of the assembly of Claim 10, as discussed in the rejections above. Jones et al. further teaches the assembly further comprising a pair of half-length footbeds, each half-length footbed adapted for insertion within the footwear to cooperate with the footwear for wider feet  (paragraph [0035] discloses “one or more inserts of a set of inserts 150 could be partial length inserts, including insets that extend through any combination of forefoot portion 10, midfoot portion 12 and/or heel portion 14 of midsole 112,” wherein a half-length footbed is a partial length insert, and further as paragraph [0031] discloses “set of inserts 150 could comprise three or more inserts that may be removably inserted into article of footwear 100,” therefore the assembly could obviously further comprise a half-length footbed to cooperate with the footwear for wider feet).
Regarding Claim 12, Jones et al. teaches all of the limitations of the assembly of Claim 11, as discussed in the rejections above. Jones et al. further teaches wherein the half-length footbed comprises: a cushioning half-length footbed adapted for insertion within the footwear to cooperate with the footwear to thereby produce a soft fitting for wider feet; or a supportive half-length footbed adapted for insertion within the footwear to cooperate with the footwear to thereby produce a supportive fitting for wider feet (paragraph [0035] discloses “one or more inserts of a set of inserts 150 could be partial length inserts, including insets that extend through any combination of forefoot portion 10, midfoot portion 12 and/or heel portion 14 of midsole 112,” and further paragraph [0035] discloses “it will be understood that each insert of set of inserts 150 could vary in any manner… for example embodiments can differ in rigidity, flexibility, cushioning, support, weight…,” therefore the half-length footbed could obviously be a cushioning half-length footbed producing a soft fitting for wider feet or a supportive half-length footbed for producing a supportive fit for wider feet).

Response to Arguments
Applicant's arguments filed 08/29/2022 regarding Claims 1-14 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 103 rejection of Claims 1-7, 9, and 13-14 in view of Jones et al. and Bobbett et al., Applicant submits that Jones does not explicitly teach the claimed combination of footbeds, and does not teach or discuss a discrete cushioning device, and instead teaches an air filled bladder within the forefoot portion of an insert. Examiner submits that Jones does teach the claimed combination of footbeds, as shown in fig. 1 where both a first and a second full-length footbed are shown as being part of the assembly as alternatives to one another. Examiner notes that a “discrete cushioning device” is not claimed, and therefore this limitation was not considered. Further, the recitation of an air-filled bladder in the forefoot portion of the insert is recited as an alternative, and this teaching was not recited or relied on in the previous Office action. Therefore, as the air-filled bladder is an alternative and is not relied upon for the rejection above, Jones could have been reasonably modified to include the teachings of Bobbett.
Further regarding the 35 U.S.C. 103 rejection of Claims 1-7, 9, and 13-14 in view of Jones et al. and Bobbett et al., Applicant submits that Bobbett is limited to teaching a forefoot pad attached to the underside of the insert a particular location, wherein the forefoot insert of the claimed invention can be adjusted slightly to the user’s comfort. Examiner disagrees, and submits that while the instant invention may teach in the written specification wherein the forefoot insert can be adjusted slightly, this limitation is not claimed. Instead, Applicant broadly recites in claims 2 and 3 that the forefoot insert is “attachable” to either of the full length footbeds. Notwithstanding, Examiner submits that Bobbett does not teach wherein the forefoot insert must be attached in a single position. As Bobbett teaches the securing material being hook and loop in one embodiment (paragraphs [0016]- [0017]) and teaches the forefoot insert being removable (paragraph [0019]), the forefoot insert can obviously be slightly adjustable, as hook and loop does not require an exact alignment of mating pieces in order to attach one piece to another. Therefore, the forefoot insert of Bobbett would not lose functionality, as slight adjustment of the forefoot insert is possible in order to achieve comfort and fit for the wearer. Examiner notes again this limitation of “adjustable” is not claimed, however this argument is addressed in order to facilitate prosecution. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
                                                                                                                                                                                                /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732